              Case 18-12537-MFW           Doc 607      Filed 09/24/19      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Liquidating, Inc., et al.,                        Case No. 18-12537 (MFW)
f/k/a/ PGHC Holdings, Inc.,
                                                       Jointly Administered
                       Debtors. 1

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON SEPTEMBER 26, 2019 AT 3:00 P.M. (ET)

MATTER GOING FORWARD

1.      Debtors’ Motion for Entry of an Initial Order and a Further Order (I) Establishing
        Procedures with Respect to Administrative and 503(b)(9) Claims and Final Fee
        Applications; (II) Authorizing the Debtors to Make Distributions to Claimants Holding
        Allowed Administrative Claims and Allowed 503(b)(9) Claims; (III) Authorizing the
        Debtors to Abandon Certain Property; (IV) Dismissing the Debtors’ Chapter 11 Cases;
        (V) Authorizing the Debtor Entities to be Dissolved in Accordance with Applicable State
        Law; and (VI) Granting Related Relief (D.I. 600, Filed 9/4/19).

        Objection Deadline: September 19, 2019 at 4:00 p.m. (ET), extended to September 20,
        2019 at 4:00 p.m. (ET) for Chubb Insurance Companies.

        Related Pleadings: None.

        Responses Received: None.

        Status: This matter is going forward.




1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
        EIN, are as follows: PGHC Liquidating, Inc. (f/k/a PGHC Holdings, Inc.) (4262); PGH
        Liquidating, Inc. (f/k/a Papa Gino’s Holdings Corp.) (6681); PG Liquidating, Inc. (f/k/a Papa
        Gino’s, Inc.) (1264); PGFC Liquidating, Inc. (f/k/a Papa Gino’s Franchising Corp.) (2690);
        PGDACS Liquidating, Inc. (f/k/a Papa Gino’s/D’Angelo Card Services, Inc.) (0621); DASS
        Liquidating, Inc. (f/k/a D’Angelo Sandwich Shops, Inc.) (7947); PGPF Liquidating, Inc. (f/k/a
        Progressive Food, Inc.) (6224); DAFC Liquidating, Inc. (f/k/a D’Angelo Franchising
        Corporation) (8398); and PGDI Liquidating, Inc. (f/k/a Delops, Inc.) (7945). The Debtors’
        mailing address is 600 Providence Highway, Dedham, MA 02026.
           Case 18-12537-MFW   Doc 607    Filed 09/24/19   Page 2 of 2



Dated: September 24, 2019      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                               /s/ Daniel B. Butz
                               Derek C. Abbott (No. 3376)
                               Daniel B. Butz (No. 4227)
                               Matthew B. Harvey (No. 5186)
                               Eric W. Moats (No. 6441)
                               1201 N. Market Street, 16th Floor
                               P.O. Box 1347
                               Wilmington, Delaware 19899-1347
                               Telephone: (302) 658-9200
                               Facsimile: (302) 658-3989
                               dabbott@mnat.com
                               dbutz@mnat.com
                               mharvey@mnat.com
                               emoats@mnat.com

                               Counsel to the Debtors and Debtors in Possession




                                    -2-
